CROSS, Judge
(dissenting in part, concurring in part) :
I concur with my brethren that the Division of Health, State of Florida, Department of Health and Rehabilitative Services is not an indispensable party to a cause of action against the Broward County Health Department.
I must respectfully dissent to any determination that there was an insufficiency of service of process on the Broward County Health Department by serving the Chairman of the Board of County Commissioners of Broward County.
The Board of County Commissioners of Broward County is the governing commission of the Broward County Health Department. The commissioners employ the personnel of the Broward County Health Department, § 154.04, F.S.A., establish the fee schedule. Section 154.06, F.S.A., control the funding and provide the facilities, prosecute and defend legal causes of action, § 125.01, F.S.A.
The controlling statute for service on public agencies and officers is § 48.111, F.S.A.
Section 48.111(1) (a), F.S.A., reads as follows:
“(1) Process against any municipal corporation, agency, board or commission, department or subdivision of the state or any county which has a governing board, council or commission or which is a body corporate shall he served:
“(a) On the president, mayor, chairman or other head thereof; and in his absence; .
Section 48.111(2), F.S.A. provides:
“(2) Process against any public agency, board, commission or department not a body corporate or having a governing board or commission shall be served on the public officer being sued or the chief executive officer of the agency, board, commission or department.”
It is obvious that § 48.111(1) (a) provides a proper manner of effectuating service upon a department of any county which has a governing commission by serving the chairman.
*222Section 48.111(2) would be applicable only if the Broward County Health Department did not have a governing commission; thus, the majority reliance on § 48.111(2) is misplaced.
It is my view that service of process upon the chairman of the Board of County Commissioners of Broward County was proper and effective to make the Broward County Health Department a party defendant.